DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12, 17-27, and 29-31 have been cancelled, Claim 32 has been added; therefor, Claims 13-16, 28, and 32 are currently pending in application 16/471,856.

Allowable Subject Matter
Claims 13-16, 28, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to prioritizing leak surveys of one or more pipeline runs and facilities associated with an underground natural gas distribution pipeline potentially impacted by a seismic event. Each independent claim identifies the uniquely distinct features “querying, over the network, a US Geological Survey database containing near real- time seismic data, the near real-time seismic data being for a geographic area experiencing the seismic event and including ground velocity data; retrieving, over the network, a user-defined subset of the near real-time seismic data, the user-defined subset including a selected service territory, at least a portion of the selected service territory lying within the geographic area; transforming the ground velocity data contained in the user-defined subset into a quake velocity map, the transforming including applying a blasting standard, the quake velocity map including relational spatial data corresponding to the blasting standard; 3 {2443157;2}storing the quake velocity map as a quake velocity map layer in a database; querying, over the network, a pipeline mapping system database containing locations of the one or more of the pipeline runs and facilities associated with the underground natural gas distribution pipeline system; retrieving, over the network, a user-defined subset of the locations of the one or more pipeline runs and pipeline facilities lying at least partially within the selected service territory, the user-defined subset of the locations being locations contained within a spatial polygon specified by a user; storing the retrieved one or more pipeline runs and facilities as a pipeline map layer in the database; displaying on a graphical user interface of the at least one computing device a map of the selected service territory including the quake velocity map layer and the pipeline map layer, the quake velocity map having a first shading or first color, the pipeline map layer having a second shading or second color different than that of the first shading or first color, each map layer being visible when overlaid on one another; wherein, if a first portion of the one or more pipeline runs and pipeline facilities falls within a spatial polygonal-shaped area of interest on the map and the relational spatial data in proximity to the first portion represents a ground velocity of less than 5 cm/sec, then: issuing, over the network, a notification for the first portion to a predetermined one or more mobile computing devices, the 4 {2443157;2}notification selected from the group consisting of an awareness notification to monitor and a patrol notification; wherein, the patrol notification is for a predetermined ground velocity greater than that for the awareness notification to monitor, the patrol notification including a conduct engineering assessment task if a ground velocity exceeds a minimum than that for the patrol notification; and wherein, if a second portion of the one or more pipeline runs and facilities is contained within another spatial polygonal-shaped area of interest on the map and the spatial relational data in proximity to the second portion represents a ground velocity of at least 5 cm/sec, then: issuing, over the network, a leak survey notification for the second portion to the predetermined one or more mobile computing devices; wherein, the said notifications and the map are received over the network by the predetermined one or more mobile computing devices; and wherein, the predetermined one or more mobile computing devices display the said notifications and the map on a corresponding graphical interface of the one or more mobile computing devices; and wherein, the method further comprises: defining on the at least one computing device or the predetermined one or more mobile computing devices, a spatial polygonal-shaped area of interest on the map within a boundary of the quake velocity map; and 5 {2443157;2}displaying on a respective one of the least one computing device and the predetermined one or more mobile computing devices only those portions of the map lying within the spatial polygonal-shaped area of interest.”  The closest prior art, Mathai et al. (US 2011/0218828 A1) discloses a conventional system/ method for managing facilities associated with an underground natural gas distribution pipeline.  However, Mathai fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claim is considered by the Examiner to be "significantly more" than an abstract idea.  Independent claim 32 includes specific limitations for prioritizing leak surveys of one or more pipeline runs and facilities associated with an underground natural gas distribution pipeline potentially impacted by a seismic event, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application, and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629